Citation Nr: 0414301	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  04-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty for more than 20 years from 
September 1948 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision that denied an increased 
disability rating in excess of the currently assigned 10 
percent rating for service-connected tinnitus.  The veteran 
filed a notice of disagreement (NOD) in March 2003, and the 
RO issued a statement of the case (SOC) in December 2003.  
The veteran filed a substantive appeal in March 2004.

In May 2004, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).

The Board also notes that the veteran, who performed service 
in Southeast Asia and has been awarded the Vietnam Service 
Medal, is shown by the medical evidence to suffer from 
diabetes mellitus.  This matter is referred to the attention 
of the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's recurrent tinnitus is perceived 
bilaterally.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether 
tinnitus is perceived in one ear or both ears.


CONCLUSION OF LAW

The claim for a separate schedular 10 percent rating for 
service-connected tinnitus is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (effective prior to and as of June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, prior to the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran was notified of the reasons for the 
RO's decision and the regulations governing his claim in a 
December 2003 SOC, and the Board finds that no further duties 
to notify or assist are owed the veteran (notwithstanding the 
representative's request for an examination of the veteran).  
As will be explained below, the appeal lacks legal merit; as 
the law and not the facts are dispositive, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also VAOPGCPREC 2-2004 (March 9, 2004).  

II.  Analysis

Service medical records show that the veteran worked in 
aircraft maintenance and had noise exposure to jet engines.

On VA examination in October 1996, the veteran reported 
experiencing a continual squeaking sound in his left ear, 
described as moderately loud and interfering with sleep.

In an August 1997 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent rating 
under Diagnostic Code 6260, effective from the date of claim 
in August 1996.  

In February 2003, the veteran's representative filed a claim 
for a separate 10 percent rating for service-connected 
tinnitus in each ear.

The veteran, through his representative, contends that he 
perceives recurrent tinnitus distinctly in each ear, and 
should be entitled to separate compensable evaluations under 
38 C.F.R. § 4.25(b).  He further contends that the June 2003 
revisions to Diagnostic Code 6260 do not provide for 
retroactive application.

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warranted a 10 percent rating.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999).  

Amendments to Diagnostic Code 6260 in June 1999 provided a 10 
percent rating to be assigned for recurrent tinnitus, 
regardless of its etiology.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective as of June 10, 1999).  The criteria, at 
that time, did not qualify tinnitus as either unilateral or 
bilateral.  

Diagnostic Code 6260, revised in June 2003, provides that 
only a single 10 percent rating is to be assigned for 
recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (effective as of June 13, 2003).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 4.87, Diagnostic Code 6260, in effect 
as of June 10, 1999, and prior to June 13, 2003 [that version 
appears in the 2002 edition of Title 38 of the Code of 
Federal Regulations].  

Nevertheless, the Board notes that, in a precedent opinion, 
the Office of the General Counsel of the Department of 
Veterans Affairs held that Diagnostic Code 6260, as in effect 
prior to June 10, 1999, and as amended as of that date, 
authorized only a single 10 percent disability rating for 
tinnitus, regardless of whether that tinnitus is perceived as 
unilateral or bilateral.  VAOPGCPREC 2-2003. 

On the basis of the precedent opinion, which is binding on 
the Board-see 38 U.S.C.A. § 7104(c)-the Board finds that 
there is no legal basis for entitlement to a separate 
schedular 10 percent rating for service-connected tinnitus in 
each ear under Diagnostic Code 6260, effective prior to and 
as of June 10, 1999.

In addition, the veteran's representative contends that, 
under 38 C.F.R. § 4.25(b), separate compensable ratings are 
warranted for bilateral disability arising from a single 
disease entity.  Section 4.25(b) provides, in pertinent part, 
that "except as otherwise provided in the rating schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions. 

The question presented to the Board is whether bilateral 
tinnitus constitutes two separate disabilities, warranting 
separate ratings.  The assignment of separate ratings is 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  

In the notice of proposed rulemaking concerning the 2003 
version of Diagnostic Code 6260, and in the discussion of the 
nature of tinnitus, VA, relying on a medical treatise, found 
that tinnitus is a single disease entity, regardless of 
whether it is perceived as being in one ear or both ears.  67 
Fed. Reg. 59,033 (Sept. 19, 2002).  

Likewise, prior to the June 2003 revision, Diagnostic Code 
6260 did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  In 
Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme Court 
held that if a statute is ambiguous, any interpretive doubt 
is to be resolved in the veteran's favor.  Also, in Brown, 
the Supreme Court held ambiguity is a creature not of 
definitional possibilities but of statutory context.  By 
reading the rating criteria for Diagnostic Code 6260 in the 
context of criteria for other auditory diseases shown in the 
Rating Schedule, discussed further below, it is clear that a 
maximum 10 percent rating is assignable for service-connected 
tinnitus, regardless of whether it is unilateral or 
bilateral.

Significantly, if one section of a regulation includes 
specific language, but that language is missing from another 
section of the same regulation, it is generally presumed that 
such omission is intentional.  See Brown, 513 U.S. at 120.  
Here, the regulation at issue specifies that recurrent 
tinnitus is to be evaluated as 10 percent disabling.  The 
former versions of Diagnostic Code 6260 do not distinguish 
between tinnitus that is perceived in one ear or both ears.  
Other diagnostic codes pertaining to the auditory system, 
however, specify whether the rating is to be assigned based 
on unilateral or bilateral involvement (see, e.g., Diagnostic 
Code 6100, for hearing loss; Diagnostic Code 6207, for loss 
of auricle).  Because some diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the Rating Schedule that the 
omission of that language from Diagnostic Code 6260 was 
intentional.

Nor does this interpretation of former versions of Diagnostic 
Code 6260 conflict with provisions of 38 C.F.R. § 4.25(b), 
because that regulation specifies that disabilities arising 
from the same disease entity are to be separately rated, 
whereas the manifestations and symptomatology of tinnitus, 
whether perceived unilaterally or bilaterally, constitute 
just one disability.  Read together, 38 C.F.R. §§ 4.25(b) and 
4.14 do not provide a basis for assigning a separate 
compensable rating for each ear. 

In summary, by reading Diagnostic Code 6260 in the context of 
other diagnostic codes pertaining to the auditory system, and 
in light of binding precedent opinion, the Board concludes 
that former versions of Diagnostic Code 6260 provide that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  

For these reasons the Board finds that the arguments of the 
veteran and his representative are without merit, and the 
veteran's claim of entitlement to separate 10 percent ratings 
for bilateral tinnitus is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  


ORDER

The claim for separate schedular 10 percent ratings for 
service-connected tinnitus in each ear is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



